BERNSTEIN, Chief Justice.
This is a petition for certiorari from an award of the Industrial Commission denying compensation to the petitioner. Petitioner was injured when he fell from a scaffold and hurt his back.
This case has been submitted for decision under Rule 7(a) 2, Rules of the Supreme Court, 17 A.R.S. pursuant to motion of the petitioner. Respondents have not filed a *226brief, however, they have filed a pleading to the motion to submit in which they confess error and move this Court to enter an order setting aside the award.
Award set aside.
STRUCKMEYER and LOCKWOOD, JJ., concur.